UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 12, 2011 EMPIRE RESORTS, INC. (Exact name of registrant as specified in its charter) Delaware 001-12522 13-3714474 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) c/o Monticello Casino and Raceway, Route 17B, P.O. Box 5013, Monticello, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (845) 807-0001 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On April 12, 2011, Empire Resorts, Inc. (the “Company”) announced its entry into an exclusivity agreement to negotiate with other parties for the development of the Concord site located in Sullivan County, New York.A copy of the press release announcing the Company’s entry into the exclusivity agreement is included as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. In addition, on April 15, 2011, the Company announced the extension of the expiration date of its ongoing rights offering to May 20, 2011 at 5:00 p.m., New York City time.A copy of the press release announcing the extension of the expiration date of the rights offering is included as Exhibit 99.2 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press Release, dated April 12, 2011. Press Release, dated April 15, 2011. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EMPIRE RESORTS, INC. Dated: April 15, 2011 By: /s/ Laurette J. Pitts Name: Laurette J. Pitts Title: Chief Financial Officer 2
